Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 2, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147494 & (4)(5)(7)(8)                                                                                    Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  TIMOTHY A. STOEPKER,                                                                                                Justices
           Plaintiff,
  v                                                                 SC: 147494
                                                                    ADB: 13-000032-GA
  ATTORNEY DISCIPLINE BOARD,
           Defendant.

  _________________________________________/

          On order of the Court, the motions for immediate consideration are GRANTED.
  The motion to dismiss is DENIED. The complaint for superintending control is
  considered and – the Court having concluded that the Attorney Discipline Board failed in
  part to perform a clear legal duty and abused its discretion in part by denying the
  plaintiff’s application for review of the hearing panel’s order denying the plaintiff’s
  motion to dismiss – the May 6, 2013 order of the hearing panel is VACATED in part.
  The portions of the formal complaint against the plaintiff that allege attorney misconduct
  premised on violations of Section 54 of the Michigan Campaign Finance Act, MCL
  169.254, are moot in light of Citizens United v Federal Election Comm’n, 558 US 310;
  130 S Ct 876; 175 L Ed 2d 753 (2010). See In re Investigative Subpoenas, 780 NW2d
  585 (2010). Relief is otherwise DENIED, because the Court is not persuaded that it
  should grant the requested relief prior to the completion of the attorney discipline
  proceedings. The motion to stay is DENIED as moot.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 2, 2013
         s0925
                                                                               Clerk